United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3035
                         ___________________________

                Glen R. Edwards, Inc.; Daniel A. Narup DMD, LLC

                        lllllllllllllllllllllPlaintiffs - Appellants

                                            v.

          Travelers Casualty Insurance; The Phoenix Insurance Company

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                               Submitted: May 6, 2022
                                Filed: May 13, 2022
                                   [Unpublished]
                                   ____________

Before COLLOTON, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

     Missouri dental practices Glen R. Edwards, Inc. and Daniel A. Narup DMD,
LLC appeal the district court’s1 dismissal of their diversity breach-of-contract action

      1
       The Honorable Matthew T. Schelp, United States District Judge for the
Eastern District of Missouri.
against Travelers Casualty Insurance Company of America and The Phoenix
Insurance Company, in which they sought payment of their business-income and
extra-expense claims arising from the near-total shutdown of their offices due to the
COVID-19 pandemic. Upon careful de novo review, see Oral Surgeons, P.C. v.
Cincinnati Ins. Co., 2 F.4th 1141, 1143 (8th Cir. 2021) (standard of review), we find
that dismissal was proper, as the dental practices’ argument that the loss of use of
their offices constituted “direct physical loss of or damage to” their property is
foreclosed by our prior precedent. See Monday Rests. v. Intrepid Ins. Co., No. 21-
2462, 2022 WL 1194000 (8th Cir. Apr. 26, 2022) (finding no meaningful distinction
between “loss of” and “damage to” property in insurance policy, and affirming
dismissal because plaintiff alleged no physical loss to dental office limited to
emergency operations during pandemic); Oral Surgeons, 2 F.4th at 1144 (policy
requiring direct “physical loss” or “physical damage” to trigger business interruption
and extra expense coverage required some physicality to loss or damage of property,
e.g., physical alteration, contamination, or destruction).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-